Mr. Justice Walker delivered the opinion of the Court: It appears from the record in this case, that Jennie E. Bartholomew, one of the plaintiffs in error, became a passenger on the road of defendants in error, from Alton to Delhi, a station on the road, and arrived, with her baggage, at the latter place. Upon her arrival, no teams or means being at'liand to carry her and her baggage to her father’s, a distance of three miles in the country, her trunk was left at the depot until it should be called for and taken away. The trunk was placed in the depot, and during the night after its arrival, the station house was entered by burglars, who broke open her trunk and took therefrom several articles which it contained, and also stole some tickets and other articles from the company. It appears that Mrs. Bartholomew arrived at the depot late in the evening, which rendered it inconvenient, if not altogether impracticable, to send for and get liér trunk from the depot before the next morning. On these facts the jury, under the instructions, found for defendants in error. It was held, in the cases of Richards v. The Michigan Southern & Northern Indiana R. R. Co. 20 Ill. 404, and Porter v. The Chicago & Rock Island R. R. Co. ib. 407, that when a railroad transports goods and they reach their destination, the liability of the company ceases, as common carriers, when they are unloaded, and placed safely and securely in their warehouse, under the charge of competent and careful servants, ready to be delivered, and the liability of warehousemen for hire attaches. In the Chicago & Alton R. R. Co. v. Scott, 42 Ill. 132, it was said, that to change the relation or duty of the company, from that of a common carrier to that of a warehouseman, the warehouse must be a safe and secure place, in which the goods are stored. These cases all related to freight in its ordinary sense, as distinguished from baggage, which is usually taken with, and attends persons while traveling. But no difference is perceived between baggage given in charge of the company, and ordinary freight. In each case the company are paid to transport the property. On freight, the money is paid directly and simply for its transportation, while with baggage, the price paid for its transportation is included in the charge for the ticket the owner purchases for his transportation. In each case the company become equally liable for its safe carriage and delivery, and are under the same responsibility for loss or injury it may sustain. It is true, the two different kinds of property are carried on different trains, but that can not matter, as their liability is in all respects the same. There being no difference in the duty or liability of the carrier in the two cases, they should be governed by the same rules. When defendants in error, therefore, transported the trunk to Delhi, to relieve -themselves from the liability as common carriers, they should have stored the trunk in a safe and secure warehouse, and then the new relation of a warehouseman would have attached. But the burden of proof is upon the common carrier, to show that the property was stored in a safe and secure warehouse, and until this appears, the company can not be exonerated from the liability of a common carrier. In the case of the Chicago, Rock Island dc Pacific Railroad Co. v. Fairclough, 52 Ill. 106, it was held, that where the railroad company placed baggage in a room of their depot, and a pane of glass in one of the windows of the room which was without blinds, was only held in its place by tacks, and burglars removed the glass and made an entrance through the opening, the baggage was not safely stored, and the company were liable. In the case at bar, for aught that appears, the depot in which this trunk was stored, may have been entirely insecure against the entrance of burglars. The instructions given for defendants in error entirely ignore the requirement that the trunk should have been stored in a safe and secure warehouse to exonerate the company, and in this they were erroneous, and should have been refused, or modified before they were given. The judgment of the court below must be reversed and the cause remanded. Judgment reversed.